AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                  for thH_                               EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
              JAMES ANTHONY WILLIAMS,
                                                                                                          May 16, 2019
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                      )
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 4:18-CV-5195-SAB
    STEPHEN SINCLAIR, JODIE BECKER-GREEN,                             )
     BERNARD E. WARNTER, RICHARD "DICK"                               )
                  MORGAN,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED for non-payment of the filing fee as required by 28 U.S.C. § 1914.
u




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                               Stanley A. Bastian                          .



Date: May 16, 2019                                                         CLERK OF COURT

                                                                            SEAN F. McAVOY


                                                                                           %\ Deputy Clerk

                                                                            Sean F. McAvoy
